Case 2:19-cv-07390-DMG-AGR Document 125 Filed 06/11/21 Page 1 of 13 Page ID #:5026



    1   ROB BONTA
        Attorney General of California
    2   MICHAEL L. NEWMAN
        Senior Assistant Attorney General
    3   SARAH E. BELTON
        Supervising Deputy Attorney General
    4   VIRGINIA CORRIGAN (SBN 292035)
        REBEKAH A. FRETZ (SBN 300478)
    5   VILMA PALMA SOLANA (SBN 267992)
        JULIA HARUMI MASS (SBN 189649)
    6   Deputy Attorney General
        State Bar No. 189649
    7    1515 Clay Street, 20th Floor
         P.O. Box 70550
    8    Oakland, CA 94612-0550
         Telephone: (510) 879-3300
    9    Fax: (510) 622-2270
         E-mail: Julia.Mass@doj.ca.gov
   10
        Attorneys for Plaintiff State of California
   11
   12
                          IN THE UNITED STATES DISTRICT COURT
   13
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
   14
                                       WESTERN DIVISION
   15
   16
        STATE OF CALIFORNIA, et al.,                  2:19-cv-07390-DMG (AGRx)
   17
                                        Plaintiffs, SUPPLEMENTAL
   18                                               DECLARATION OF LUIS H.
                     v.                             ZAYAS IN SUPPORT OF
   19                                               PLAINTIFFS’ PRELIMINARY
                                                    INJUNCTION MOTION
   20   ALEJANDRO MAYORKAS, in his
        official capacity as Secretary of           Date:         July 23, 2021
   21   Homeland Security, et al.,                  Time:         10:00 a.m.
                                                    Courtroom: 8C
   22                                 Defendants. Judge:          Dolly M. Gee
                                                    Trial Date: N/A
   23                                               Action Filed: August 26, 2019
   24
   25
   26
   27
   28
                                                             Supplemental Declaration of Luis H. Zayas
                                                                Case No. 2:19-cv-07390-DMG (AGRx)
Case 2:19-cv-07390-DMG-AGR Document 125 Filed 06/11/21 Page 2 of 13 Page ID #:5027



    1                     SUPPLEMENTAL DECLARATION OF LUIS H. ZAYAS
    2         I, Luis H. Zayas, declare as follows:
    3         1.     I am a resident of the State of Texas. I am over the age of 18 and have
    4   personal knowledge of all the facts stated herein. If called as a witness, I could and
    5   would testify competently to the matters set forth below.
    6         2.     My qualifications are unchanged since I submitted a declaration in
    7   support of Plaintiffs’ Motion for a Preliminary Injunction on August 30, 2019 [ECF
    8   No. 32-2, pp. 50-109].
    9         3.     I have reviewed the declarations of Ms. Leecia Welch and Mr. Carlos
   10   Holguín to be filed concurrently with this supplemental declaration. Based on my
   11   review of these materials, my clinical and research experience, my experiences in
   12   observing children in immigration custody detailed in my first declaration, and the
   13   scientific literature on the effects of immigration detention on children and
   14   adolescents cited below, as well as recent literature on the interplay of immigration
   15   and the corornavirus (COVID-19), I can state that the conditions described in
   16   certain of the Emergency Intake Sites (EIS) pose significant mental health and
   17   developmental risks for children of all ages detained in such settings.
   18         4.     Although I understand that not all of the EIS facilities are structured
   19   this way, the use of extreme congregate care—housing hundreds of children
   20   together in one room, in rooms with dozens of children per room, or in tents, with
   21   limited space, activities, and services—in several of the facilities falls short of
   22   “common sense” practice for managing children and does not begin to approach the
   23   best professional child welfare standards. Based on what I have discerned from
   24   reading the aforementioned declarations, it appears that there are no standards being
   25
        followed that would protect children in these massive congregate settings.
   26
              5.     To explain the detrimental effects of such massive congregate housing
   27
        of children as young as those in the “tender age” classification to older teens
   28

                                         1              Supplemental Declaration of Luis H. Zayas
                                                              Case No. 2:19-cv-07390-DMG
                                               (AGRx)
Case 2:19-cv-07390-DMG-AGR Document 125 Filed 06/11/21 Page 3 of 13 Page ID #:5028



    1   approaching the age of majority (18 years), it is helpful to separate the numerous
    2   issues that children are facing in the EISs.
    3             a) Child Hygiene, Development, and Health. In the Dallas facility,
    4                sleeping arrangements were the use of white cots placed in vast rows
    5                in large conference rooms that appear inadequate for healthy rest. At
    6                Fort Bliss, hundreds of children sleep on tightly spaced cots in large
    7                tents. These arrangements are described as noisy, unsettling, and
    8                lacking in privacy, leading one child to describe feeling “asphyxiated”
    9                among so many people. Children described spending most of their
   10                days in the tents or rooms where they sleep, sometimes in bunk beds
   11                so cramped that a child could not sit up in a bottom bunk. In such
   12                conditions, there are concerns about COVID exposure and infection.
   13             b) Educational, Recreational, and Adaptive Training. The declarations
   14                are relatively silent on the provision of educationto children but state
   15                that English language instruction ranged from 15 minutes to 90
   16                minutes a day, depending on setting. Even in the best of
   17                circumstances, telephone calls and recreational activities were limited,
   18                but often they were shortened or non-existent. Neither declaration
   19                refers to teaching children adaptive skills, such as U.S. customs, laws,
   20                U.S. currency, sales taxes, transportation systems, or similar topics that
   21                would help the children, especially teenagers, with assimilation.
   22             c) Staffing and Staff Preparation. In any childcare facility, whether day
   23                care or residential care, minimum standards of staff credentials must
   24                be established and observed, based upon the level of involvement with
   25
                     the youth. Cafeteria staff and food handlers must pass basic
   26
                     qualifications as should security and custodians. With greater levels of
   27
                     intensity and exposure to children, such as youth care workers,
   28

                                        2               Supplemental Declaration of Luis H. Zayas
                                                              Case No. 2:19-cv-07390-DMG
                                               (AGRx)
Case 2:19-cv-07390-DMG-AGR Document 125 Filed 06/11/21 Page 4 of 13 Page ID #:5029



    1                 educational staff, clinicians in health and mental health, staff must all
    2                 meet standards for their roles with children. The documents I
    3                 reviewed did not provide any insights into staff credentials or training.
    4
    5   Ms. Welch describes the Dallas site as home to 2270 boys 13-17 who had been
    6   there from 9 to 13 days and, sometimes, having spent 4 to 7 days in CBP facility
    7   prior to arriving in Dallas. Despite egregious conditions at the Donna Customs and
    8   Border Protection (CBP) facility, Ms. Welch concludes that contrasting a prolonged
    9   stay in a CBP facility and standardless care in emergency sites “offers a false
   10   dichotomy.”
   11         6.      Arguably the most damaging of the situations faced by children in the
   12   EISs are the lengthy periods of time in which they are held with (a) no indicators or
   13   markers of their release to parents and other family members—particularly for
   14   those children who face delays in meeting with a case manager or other individual
   15   who can explain the reunification process, and (b) insufficient, unpredictable, and
   16   brief telephonic or video contact with parents and families. Ongoing uncertainty as
   17   to whether and when they will be released from the detention environment is
   18   significantly likely to negatively affect children’s emotional and psychological
   19   conditions as described in detail below. This harm is compounded where policies
   20   and practices place stringent limits on children’s contact with their families, such as
   21   limiting youth to one or two ten-minute phone calls weekly.
   22         7.      Each of my conclusions must be considered in the context of the
   23   children’s ages and any medical conditions that pre-existed or occurred in
   24   detention. The rule of thumb is, the younger the child, the greater the vulnerability,
   25
        and the greater the need for constant attention and care. With age comes cognitive,
   26
        intellectual, emotional, and physical maturity, and therefore each of the concerns
   27
        raised in this declaration must be fit within that context. However, the youngest
   28

                                         3              Supplemental Declaration of Luis H. Zayas
                                                              Case No. 2:19-cv-07390-DMG
                                               (AGRx)
Case 2:19-cv-07390-DMG-AGR Document 125 Filed 06/11/21 Page 5 of 13 Page ID #:5030



    1   children, those from birth to six or seven years are the most vulnerable, followed by
    2   the middle childhood years from eight to twelve, and early (14-15), middle (16-17),
    3   and late adolescence (18-19). It is my understanding that one location, Pomona
    4   Fairplex EIS, with a potential capacity of 2,500, holds children as young as two
    5   years of age and that the Long Beach facility has reported instances of five and six
    6   year old children detained for a month or more. These are perhaps the most
    7   vulnerable grouping in the most unacceptable time periods in any detention facility,
    8   regardless of the level of adequacy in staffing and care. It is, simply put, the most
    9   damaging of all circumstances.
   10   Lifetime Mental Health and Developmental Issues Resulting from Detention
   11          8.      Both my observations and reports in the extant scientific literature
   12   show that children and adolescents in immigration detention facilities report
   13   increased rates of deliberate self-harm and suicidal behavior, voluntary starvation,
   14   severe depression, sleep difficulties, somatic complaints, dissociation, anxiety, and
   15   Post-Traumatic Stress Disorder (PTSD) reactions, along with poor nutrition,
   16   regression in language development, bedwetting, and social withdrawal.1,2,3,4 Often,
   17   children attribute their PTSD symptoms to events in detention.5,6 The self-harm
   18
        1
   19     von Werthern, M., Robjant, K., Chui, Z., Schon, R., Ottisova, L., Mason, C., & Katona, C.
        (2018). The impact of immigration detention on mental health: a systematic review. BMC
   20   psychiatry, 18(1), 382.
        2
          Fazel, M., Karunakara, U., & Newnham, E. A. (2014). Detention, denial, and death: Migration
   21   hazards for refugee children. The Lancet Global Health, 2, e313-e314. NeMoyer, A., Rodriguez,
        T., Alvarez, K. (2019). Psychological Practice With Unaccompanied Immigrant Minors: Clinical
   22   and Legal Considerations. Translational Issues in Psychological Science, 5, 4–16.
        3
          Coffey, G.J., Kaplan, I., Sampson, R.C., & Tucci, M.M. (2010). The meaning and mental health
   23   consequences of long-term immigration detention for people seeking asylum. Social Science &
        Medicine, 70(12), 2070-2079.
   24   4
          Silove, D., Austin, P., & Steel, Z. (2007). No refugee from terror: The impact of detention on
        the mental health of trauma-affected refugees seeking asylum in Australia. Transcultural
   25   Psychiatry, 44, 359-393.
        5
          Storm, T., & Engberg, M. (2013). The impact of immigration detention on the mental health of
   26   torture survivors is poorly documented--a systematic review. Danish medical journal, 60(11),
        A4728-A4728.
   27   6
          Steel, Z., Momartin, S., Bateman, C., Hafshejani, A., Silove, D. M., Everson, N., ... & Mares, S.
        (2004). Psychiatric status of asylum seeker families held for a protracted period in a remote
   28                                                                                         (continued…)

                                             4               Supplemental Declaration of Luis H. Zayas
                                                                   Case No. 2:19-cv-07390-DMG
                                                    (AGRx)
Case 2:19-cv-07390-DMG-AGR Document 125 Filed 06/11/21 Page 6 of 13 Page ID #:5031



    1   and suicidal ideation and action of detainees is often born of the boredom,
    2   sleeplessness, traumatic events, depression, and even psychotic symptoms that
    3   emerge during detention.7 Under the conditions of inadequate nutrition, insufficient
    4   personal hygiene, lack of recreation, education, and other means of socialization,
    5   improper sleeping conditions and patterns, including sleep deprivation, the
    6   likelihood of the psychiatric symptoms mentioned above rises to clinical levels of
    7   concern. Many of the conditions present in the literature are present in the EISs
    8   visited by Mr. Holguin and Ms. Welch.
    9          9.     Immigration detention, per my observations and the literature,
   10   complicates children’s development and rupture essential human attachments.8 For
   11   the children in ORR-contracted facilities whose files I reviewed (N = 100) for LVM
   12   v Lloyd et al., prolonged separation from families without any indicators or markers
   13   of when the youth would be released to their parents or other sponsors complicated
   14   the absence of consistent and predictable parental interaction and, not surprising to
   15   any mental health practitioner, left the youth with few resources to draw on for
   16   managing their emotions and behaviors. “Acting out” behaviors (e.g., aggressive,
   17   angry, combative) as well as internalizing behaviors (e.g., withdrawal, depression,
   18   suicidality) were evident among youth held for extended periods in detention
   19   facilities. In one case, an unnecessary delay in the release of a child who had been
   20   cleared for discharge to family exposed the youth to a documented instance of
   21   sexual abuse.
   22          10.    The psychological traumas experienced by children and youth in their
   23   home countries, during their travel to the United States, and upon their detention in
   24
   25   detention centre in Australia. Australian and New Zealand journal of public health, 28(6), 527-
        536.
   26   7
          Zwi, K., Mares, S., Nathanson, D., Tay, A. K., & Silove, D. (2018). The impact of detention on
        the social–emotional wellbeing of children seeking asylum: a comparison with community-based
   27   children. European child & adolescent psychiatry, 27(4), 411-422
        8
          Ducharme, J. (2018, June 21). Detaining Families May Also Cause Mental Health Issues.
   28   Retrieved from https://time.com/5317762/psychological-effects-detaining-immigrant-families/

                                            5               Supplemental Declaration of Luis H. Zayas
                                                                  Case No. 2:19-cv-07390-DMG
                                                   (AGRx)
Case 2:19-cv-07390-DMG-AGR Document 125 Filed 06/11/21 Page 7 of 13 Page ID #:5032



    1   the United States will require years of mental health services to alleviate. Although
    2   the trauma of violence in their home countries and harrowing migratory journeys
    3   have compromised their mental health, detention adds another layer of stress. By
    4   depriving children of the freedom they need to move along in a normal or typical
    5   developmental trajectory, detention exacerbates the psychological stress and
    6   injuries they may have brought from their past. Detention also delays mental health
    7   treatments and subjects already compromised individuals to more despair,
    8   uncertainty, and disruption of family structures and roles. The ongoing stress,
    9   despair, and uncertainty of detention—for even a relatively brief period of time—
   10   compromises the children’s intellectual and cognitive development and contributes
   11   to the development of chronic illness in ways that may be irreversible.9 Detention
   12   puts children at risk of recurrent and distressing memories, nightmares, dissociative
   13   reactions, prolonged psychological distress, and negative alterations in cognition.
   14   Younger children released from detention are at risk of experiencing nocturnal
   15   enuresis, separation anxiety, night terrors, and reenactment of traumatic events
   16   witnessed during detention.10
   17          11.    Adding complexity to this scenario is the historic COVID-19
   18   pandemic within which the EISs are operating. These children are at a particularly
   19   treacherous crossroad with increased risk compared to the general population,
   20   coupled with lower likelihood of access to health care during and after their
   21   detention. In detention facilities, where there is evidence of infectious disease
   22   outbreaks, COVID puts detainees and staff at risk. Social distancing is likely not
   23   possible in these EISs because children are held in close proximity. Poor sanitation
   24   and hygiene are additional risk factors prevalent in such settings, which are known
   25
   26   9
          Lorek, A., Ehntholt, K., Nesbitt, A., Wey, E., Githinji, C., Rossor, E., & Wickramasinghe, R.
        (2009). The mental and physical health difficulties of children held within a British immigration
   27   detention center: A pilot study. Child abuse & neglect, 33(9), 573-585.
        10
           Huang, P. (2018, August 09). Health Impacts of Immigration Detention on Children. Retrieved
   28   from https://healthlaw.org/health-impacts-of-immigration-detention-on-children/

                                            6               Supplemental Declaration of Luis H. Zayas
                                                                  Case No. 2:19-cv-07390-DMG
                                                   (AGRx)
Case 2:19-cv-07390-DMG-AGR Document 125 Filed 06/11/21 Page 8 of 13 Page ID #:5033



    1   to be major contributors to transmission. Likewise, poor hygiene and the scarcity
    2   of personal protective equipment can contribute to the rapid spread in detention
    3   facilities. Another important factor is that many of the youth may have
    4   compromised immune systems due to malnourishment, chronic stress from trauma,
    5   harsh living conditions, and limited access to health services in their home
    6   countries.11
    7          12.     For adolescent development, when the sense of autonomy is emerging
    8   in preparation for adult roles, the loss of any autonomy—not just from parents,
    9   which all adolescents complain about, but by being detained and lacking basic
   10   freedom—will have devastating effects on the adolescents once they enter the
   11   world outside the detention center. There are several key dimensions of adolescent
   12   development that are affected by being held in detention. Physical maturation
   13   brings with it psychological concerns with things like body image and self-worth.
   14   A typical adolescent, one not in detention, will be able to exercise this development
   15   through sports and physical activities in school or community groups, providing
   16   them with a sense of mastery of their bodies. Social development is affected by
   17   detention as it does not offer the conditions under which an average teenager
   18   engages with the world, such as the selection of friends, membership in community
   19   organizations, interacting with a diverse group of adults and peers in schools,
   20   churches, stores and malls, or in jobs. Educationally and intellectually, adolescents’
   21   thinking, reasoning, and judgment, including self-regulation, are challenged, thus
   22   enhancing their cognitive, social and emotional skills. Unlike other adolescents in
   23   the communities to which they will be released or returned, youth in detention will
   24   have lost a part of these key developmental opportunities while in confinement with
   25
        younger children and adults. The absence of these experiences thwarts the person’s
   26
        11
   27      Garcini, L.M., Domenech Rodríguez, M.M., Mercado, A., & Paris, M. (2020). A tale of two
        crises: The compounded effect of COVID-19 and anti-immigration policy in the United States.
   28   Psychological Trauma: Theory, Research, Practice, and Policy, 12, S230–S232.

                                          7               Supplemental Declaration of Luis H. Zayas
                                                                Case No. 2:19-cv-07390-DMG
                                                 (AGRx)
Case 2:19-cv-07390-DMG-AGR Document 125 Filed 06/11/21 Page 9 of 13 Page ID #:5034



    1   ascension into adult roles, such as employment, civic engagement, and parenting.
    2   Due to these experiences, adolescents are at risk of meeting clinical criteria for
    3   PTSD, depression, and suicidal ideation once released from detention.12
    4          13.     Holding children in detention is harmful to their mental health even if
    5   held for a short period of time.13 Stays as short as 14 days can have deleterious
    6   effects on youth, depending on the nature of the institutionalization.14 For example,
    7   a two-week hospital stay for an injury or rare illness is less damaging than a two-
    8   week stay in a detention facility in which privileges and freedom are restricted,
    9   family visits are mediated by screens or guards, or activities are heavily regulated.
   10   Ongoing detention will inevitably worsen the psychological conditions that children
   11   will show.
   12          14.     Institutional rearing (i.e., growing up in detention even for short
   13   periods of time)—and particularly following the traumatic circumstances of
   14   migration—is one of the most adverse environments that scientists have studied.
   15   This is commonly referred to in the literature as a “complex adverse experience.”15
   16   The two distinct but powerfully determinant elements of detention are deprivation
   17   (i.e., absence of expected developmentally appropriate environmental inputs and
   18   complexity) and threat (i.e., the presence of experiences that represent an
   19   immediate or ongoing threat to the child’s physical integrity and psychological
   20   security).23 The conditions of chronic deprivation and threat affect neural or brain
   21   development which in turn determines cognitive and behavioral functioning in
   22
   23
        12
           Mares, S., & Jureidini, J. (2004). Psychiatric assessment of children and families in
   24   immigration detention–clinical, administrative and ethical issues. Australian and New Zealand
        journal of public health, 28(6), 520-526.
   25   13
           Foster, H., & Hagan, J. (2013). Maternal and paternal imprisonment in the stress
        process. Social Science Research, 42(3), 650-669.
   26   14
           Kronick, R., Rousseau, C., & Cleveland, J. (2015). Asylum-seeking children’s experiences of
        detention in Canada: a qualitative study. American Journal of Orthopsychiatry, 85(3), 287.
   27   15
           van IJzendoorn, M. H., Palacios, J., Sonuga‐Barke, E. J., Gunnar, M. R., Vorria, P., McCall, R.
        B., ... & Juffer, F. (2011). I. Children in institutional care: Delayed development and
   28   resilience. Monographs of the Society for Research in Child Development, 76(4), 8-30.

                                            8               Supplemental Declaration of Luis H. Zayas
                                                                  Case No. 2:19-cv-07390-DMG
                                                   (AGRx)
Case 2:19-cv-07390-DMG-AGR Document 125 Filed 06/11/21 Page 10 of 13 Page ID
                                 #:5035


  1   children, and increases the risk for PTSD.16 PTSD is known to affect executive
  2   functions, or the brain’s capacity to regulate and control cognitive processes
  3   including working memory, reasoning, problem solving, planning, and the ability to
  4   execute and shift attention between tasks.17
  5          15.     Youth held in detention are highly susceptible to the effects of stress
  6   and trauma on human physiology. Stress under prolonged and intense conditions
  7   activates the release of hormones—specifically those that aid in the flight-fight
  8   response and coping—that lead to structural and functional changes of some brain
  9   regions that are essential for self-regulation and other behaviors. The ongoing
 10   stress, despair, and uncertainty of detention impairs children’s cognitive
 11   development and increases their vulnerability to chronic illnesses, such as asthma,
 12   gastrointestinal disorder, and cardiovascular diseases that often last into
 13   adulthood.18 The symptoms common in institutionalized children are consistent
 14   with those of trauma as defined in the Diagnostic and Statistical Manual of Mental
 15   Disorders, which include recurrent and distressing memories, nightmares,
 16   dissociative reactions, prolonged psychological distress, avoidance of people or
 17   other reminders of the trauma, and negative alterations in cognition such as not
 18   being able to remember important events or aspects of the traumatic events. 19
 19          16.     Moreover, the scientific literature shows the negative effects of
 20   children’s detention or incarceration on their future psychological health. Since
 21   youth in immigration detention perceive it as incarceration and being criminalized,
 22   we can extrapolate from research showing that youth who were in juvenile
 23
      16
          Miller, A. B., Sheridan, M. A., Hanson, J. L., McLaughlin, K. A., Bates, J. E., Lansford, J. E.,
 24   ... & Dodge, K. A. (2018). Dimensions of deprivation and threat, psychopathology, and potential
      mediators: A multi-year longitudinal analysis. Journal of abnormal psychology, 127(2), 160.
 25   17
          Olff, M., Polak, A. R., Witteveen, A. B., & Denys, D. (2014). Executive function in
      posttraumatic stress disorder (PTSD) and the influence of comorbid depression. Neurobiology of
 26   Learning and Memory, 112, 114-121.
      18
          Evans, G. W., & Kim, P. (2013). Childhood poverty, chronic stress, self‐regulation, and
 27   coping. Child development perspectives, 7(1), 43-48.
      19
          American Psychiatric Association (2013). Diagnostic and statistical manual, Version V.
 28   Washington, D: American Psychiatric Press.

                                           9                Supplemental Declaration of Luis H. Zayas
                                                                  Case No. 2:19-cv-07390-DMG
                                                   (AGRx)
Case 2:19-cv-07390-DMG-AGR Document 125 Filed 06/11/21 Page 11 of 13 Page ID
                                 #:5036


  1   detention during their teen years are very likely to suffer from what are known as
  2   “comorbid” psychiatric disorders, that is, disorders that occur simultaneously.20
  3   Most commonly, the comorbidity involves major depression and anti-social
  4   behavior (oppositional defiant disorders) with alcohol abuse among males. The
  5   comorbidities for females are posttraumatic stress, anxiety, and anti-social
  6   personality disorder and substance abuse. Note that in this comorbidity, depression
  7   occurs with an externalizing disorder, such as oppositionalism which is a pattern of
  8   angry, irritable mood, argumentative and defiant behavior, particularly towards
  9   individuals in authority. Such externalizing behavior creates problems in school,
 10   the workplace, and community when the youth interacts with law enforcement.
 11   Therefore, we see that both internalizing and externalizing disorders are likely to be
 12   the outcomes of both maternal and child detention.6, 21
 13          17.     It is not only the external indicators of the effects of detention that
 14   should give us great reason for concern and worry. Adverse childhood experiences,
 15   such as trauma and detention, have detrimental effects on children’s brain growth
 16   and neural development.22 Research in the neurobiology of trauma and brain
 17   development shows that as childhood adversity increases, the likelihood of
 18   psychopathology also increases.23 This is especially the case for the youngest of
 19   the tender aged children—infants, toddlers, and preschoolers—who young brains
 20   are in their most critical growth period, when the organ’s wiring and architecture is
 21   being formed. Stress, deprivation, and adversity are ingredients for damaging
 22
 23   20
         Abram, K. M., Zwecker, N. A., Welty, L. J., Hershfield, J. A., Dulcan, M. K., & Teplin, L. A.
      (2015). Comorbidity and continuity of psychiatric disorders in youth after detention: a
 24   prospective longitudinal study. JAMA psychiatry, 72(1), 84-93.
      21
         Dallaire, D. H., Zeman, J. L., & Thrash, T. M. (2015). Children's experience of maternal
 25   incarceration-specific risks: Predictions to psychological maladaptation. Journal of Clinical Child
      & Adolescent Psychology, 44, 109-122.
 26   22
         De Bellis, M. D., & Zisk, A. (2014). The biological effects of childhood trauma. Child and
      adolescent psychiatric clinics of North America, 23(2), 185–vii. doi:10.1016/j.chc.2014.01.002
 27   23
         McLaughlin, K. A., Sheridan, M. A., & Lambert, H. K. (2014). Childhood adversity and neural
      development: deprivation and threat as distinct dimensions of early experience. Neuroscience &
 28   Biobehavioral Reviews, 47, 578-591.

                                          10               Supplemental Declaration of Luis H. Zayas
                                                                 Case No. 2:19-cv-07390-DMG
                                                  (AGRx)
Case 2:19-cv-07390-DMG-AGR Document 125 Filed 06/11/21 Page 12 of 13 Page ID
                                 #:5037


  1   essential brain functions that control personality, behavior, emotions, cognition
  2   (e.g., judgment, planning, problem-solving, intelligence, memory, concentration,
  3   and self-awareness); and key physical and sensory functions (e.g., hearing, speech
  4   and language, vision and spatial perception).
  5   Conclusion
  6         18.    Taking the scientific background into consideration, in combination
  7   with my professional experience and the documents I have reviewed describing
  8   conditions at certain Emergency Intake Sites, I can state that children and youth
  9   detained in these large-scale facilities are facing significant harm due to the trauma
 10   of detention that they are experiencing. These children and youth are likely to
 11   experience the medical and mental health impacts described above as a result of the
 12   deprivation and constant threat of being detained in a facility in which they have no
 13   sense of their future, and in which they are exposed to any particular harms of mass
 14   detention that have been identified above. Based on my training and experience,
 15   such traumas will require ongoing mental health services to ameliorate, and will in
 16   some cases likely cause permanent harms, such as chronic illnesses that will require
 17   continuing treatment.
 18         19.    I have received no compensation for my participation in this case.
 19         20.    The opinions expressed in this declaration are my own and do not
 20   reflect the opinion of The University of Texas at Austin.
 21         21.    I reserve the right to amend or supplement this declaration as
 22   appropriate upon receipt of additional information or documents.
 23
 24
 25
 26
 27
 28

                                      11              Supplemental Declaration of Luis H. Zayas
                                                            Case No. 2:19-cv-07390-DMG
                                            (AGRx)
Case 2:19-cv-07390-DMG-AGR Document 125 Filed 06/11/21 Page 13 of 13 Page ID
                                 #:5038
